Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 1 of 9 PageID #: 82




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

                                          _____________________

                                          No 18-CV-01891 (AMD) (RER)
                                          _____________________

                                             ALFONSO DURAN,

                                                                                        Plaintiff,

                                                         VS


                       THE BEST GROCERY CORP., AND ALFREDO DURAN,

                                                                                      Defendants.
                                   _____________________________________

                                      REPORT & RECOMMENDATION
                                               January 28, 2019
                                   _____________________________________

                                    to the Honorable Ann M. Donnelly
                                        United States District Judge


RAMON E. REYES, JR., U.S.M.J.:
       Plaintiff Alfonso Duran (“Plaintiff”),                 § 201 et seq., and the New York Labor Law
commenced this action against The Best                        (“NYLL”) §§ 190 and 650 et seq. (Docket
Grocery Corporation (“Best Grocery” or                        Entry (“Dkt. No.”) 1 (“Compl.”)).
“Corporate Defendant”) and Alfredo Duran
(“Individual Defendant”) (collectively,                               Before the Court is Plaintiff’s motion
Defendants”) on March 28, 2018, to recover                    for default judgment. 1 For the reasons set
unpaid wages, overtime compensation, and                      forth herein, I respectfully recommend that
related damages under the Fair Labor                          Plaintiff’s motion for default judgment be
Standards Act of 1938 (“FLSA”), 29 U.S.C.                     granted, and that judgment be entered against

1
  Defendants did not file an appearance. On July 27,          the Plaintiff’s motion was referred to me for a report
2018, the Clerk of the Court noted Defendants’ default        and recommendation on the issues of liability and
pursuant to Fed. Rule Civ. P. 55(a). (Dkt. No. 12). On        damages. (ECF Order dated 8/23/18).
August 17, 2018, the Plaintiff filed a motion for
default judgment. (Dkt. No. 13). On August 23, 2018,

                                                         1
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 2 of 9 PageID #: 83



Defendants, jointly and severally, in the                              For the sake of brevity, suffice it to
amount of $71,189.63, plus attorneys’ fees,                    say that I have carefully reviewed the
costs, and pre- and post-judgment interest.                    complaint and Plaintiff’s submissions in
                                                               support of his motion for default judgment.
                BACKGROUND                                     Those submissions, and the fact that
        Best Grocery is a grocery store with                   Defendants are in default, 2 establish that the
its principal place of business in Queens,                     Defendants are jointly and severally liable,
New York. (Compl. ¶ 5). Plaintiff worked as                    pursuant to 29 U.S.C. §§206(a)(1), 207(a),
a counterman, sandwich-man, and cleaner for                    N.Y. Comp. Codes R. & Regs. tit. 12 §§ 146–
Defendants six days a week, from                               3.5, 146–1.4, and N.Y. Lab. Law § 195(3). 3
approximately 1997 until August 27, 2017.                                       DISCUSSION
Id. ¶¶ 16–17, 20. Plaintiff typically worked
from 8:00 a.m. to 4:00 p.m. on Tuesdays,                           I.       Damages
Wednesdays, and Thursdays; 8:00 a.m. to
5:00 p.m. on Fridays; 8:00 a.m. to 10:00 p.m.                          Unlike establishing liability on a
on Saturdays; and 8:00 a.m. to 8:00 p.m. on                    motion for default judgment, the court need
Sundays. Id. ¶ 21. From January 1, 2011,                       not accept a plaintiff’s allegations relating to
through August 27, 2017, Plaintiff worked                      damages. Greyhound Exhibitgroup, Inc., 973
approximately 59 hours per week. Id. ¶ 22.                     F.2d at 158. It is the court’s responsibility to
Defendants did not provide Plaintiff with a                    establish that damages have an evidentiary
time clock, sign-in sheet, or any other method                 basis that can be “ascertained with reasonable
for Plaintiff to record the hours he worked.                   certainty.” Cement and Concrete Workers
Id. ¶ 23.                                                      Dist. Council Welfare Fund v. Metro
                                                               Foundation Contractors, Inc., 699 F.3d 230,
        During the aforementioned time                         234 (2d Cir. 2012); see FED. R. CIV. P.
period, Defendants paid Plaintiff a fixed                      55(b)(2); Cardoza v. Mango King Famers
salary of $300 per week. Id. ¶ 25. Defendants                  Market Corp., No. 14-CV-3314 (SJ) (RER),
did not pay Plaintiff an overtime premium or                   2015 WL 5561033, at *6 (E.D.N.Y. Sept. 1,
spread-of-hours pay for any day in which he                    2015). Regardless of this evidence, the
worked over ten hours. Id. ¶¶ 28, 30.                          plaintiff’s recovery is limited to the amount
Additionally, Defendants never provided                        and type pleaded. FED. R. CIV. P. 54(c) (“A
Plaintiff with weekly written statements of                    default judgment must not differ in kind
his wage rates or hours worked. Id. ¶¶ 31, 62.                 from, or exceed in amount, what is demanded
                                                               in the pleadings.”); see also Silge v. Merz,

2
  Upon entry of default, Defendants concede all well           or part owner and principal of Best Grocery, had the
pleaded factual allegations in the Complaint relating to       power to hire and fire employees, set wages and
liability. Greyhound Exhibitgroup, Inc. v. E.L.U.L.            schedules, and maintain business records, and the
Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992). “It is         Corporate Defendant engaged in interstate commerce
the court’s responsibility to determine if these well-         and had an annual gross volume of sales not less than
pleaded facts establish the defendants’ liability as a         $500,000.00, as required by the FLSA. Compl. ¶¶ 6–
matter of law.” Miguel v. Mi Bella Puebla Corp., No.           8. See Rodriguez v. Almighty Cleaning, Inc., 784 F.
16-CV-1593 (SJ) (RER), 2017 WL 4838820                         Supp. 2d 114, 128–29 (E.D.N.Y. 2011) (holding
(E.D.N.Y. Sept. 9, 2017) (citing City of N.Y. v.               allegations that individual had authority over
Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir.            personnel and payroll decisions and authority to hire
2011)).                                                        and fire employees adequate to impose joint and
                                                               several liability).
3
 Defendants are jointly and severally liable because
Plaintiff alleges Individual Defendant was the owner

                                                           2
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 3 of 9 PageID #: 84



510 F.3d 157, 160 (2d Cir. 2007). Thus,                     performed. See Anderson v. Mt. Clemens
Plaintiff’s evidentiary submissions and                     Pottery Co., 328 U.S. 680, 686–87, 66 S.Ct.
amounts alleged in the complaint affect the                 1187, 90 L.Ed. 1515 (1946), superseded by
Court’s independent damages analysis.                       statute on other grounds, 29 U.S.C. § 252.
                                                            When an employer does not keep records of
        Plaintiff is entitled to recover unpaid             wages and hours of employees, as required
minimum        wages,       unpaid     overtime             by law, 5 a plaintiff’s sworn declarations
compensation, liquidated damages, and all                   “containing information as to hours worked
reasonable attorney’s fees and interest,                    and rates of pay based on estimation and
pursuant to 29 U.S.C. § 216 and N.Y. LAB.                   recollection,” even if the information
LAW § 198(1)(a). Since Plaintiff alleges                    provided is general and not detailed, is
claims of minimum wage and overtime                         considered a sufficient basis for the
compensation violations under both the                      determination of damages. Herrera v. Tri-
FLSA and the NYLL, the statute of                           State Kitchen and Bath, Inc., No. 14-CV-
limitations will dictate which law provides                 1695 (ARR) (MDG), 2015 WL 1529653, at
damages. 4                                                  *8 (E.D.N.Y. March 31, 2015) (finding
        Willful violations of the FLSA are                  inquest hearing unnecessary where plaintiffs
governed by a three-year statute of                         submitted sworn statements regarding their
limitations. McLaughlin v. Richland Shoe                    pay rates and hours worked); Santillan v.
Co., 486 U.S. 128, 129, 108 S.Ct. 1677, 100                 Henao, 822 F.Supp.2d 284, 293 (E.D.N.Y.
L.Ed.2d 115 (1988) (citing 29 U.S.C. §                      Sept. 30, 2011).
255(a)). A violation is willful if “the                             Here,    Plaintiff    submitted       a
employer either knew or showed reckless                     declaration describing his approximate dates
disregard for the matter of whether its                     of employment, along with his average hours
conduct was prohibited[.]” Id. at 133. Under                and wages per week. (See generally Dkt. No.
the NYLL, the statute of limitations is six                 13 Exh. D (“Pl. Decl.”)). Plaintiff’s attorney,
years regardless of willfulness. NYLL §§                    Michael Samuel (“Samuel”), also submitted
198(3). Plaintiff filed his Complaint on                    a memorandum of law in conjunction with
March 28, 2018. (Dkt. No. 1). Because                       the motion, including tables of damages
Plaintiff claims Defendants’ violations were                calculations for each claim. (Dkt. No. 13
willful (Compl. ¶¶ 36, 42), his FLSA claims                 (“Pl.’s Motion”)). Therefore, Plaintiff has
accrued on March 28, 2015. The NYLL will                    met his burden.
cover Plaintiff’s claims from March 28,
2011. Plaintiff’s claims prior to March 28,                     1. Regular Rate
2011 are barred by the applicable statute of
limitations. (Compl. ¶ 21).                                         To calculate a plaintiff’s minimum
                                                            wage compensation, the Court must
        A. Unpaid Compensation Damages                      determine plaintiff’s regular hourly wage
                                                            rate. Santillan, 822 F. Supp. 2d at 295. This
       An employee claiming damages for                     rate is calculated by “dividing the salary by
unpaid compensation bears the burden of                     the number of hours which the salary is
proving he was not compensated for work

4
 Because both the FLSA and NYLL are compensatory
in nature, “double recovery may result if damages are       5
                                                             29 U.S.C. § 211(c); see also N.Y. COMP. CODES R.
awarded for the same hours worked” under both               & REGS. tit 12 § 142–2.6.
statutes. Cardoza, 2015 WL 5561033, *6 (internal
citations omitted).

                                                        3
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 4 of 9 PageID #: 85



intended to compensate.” 29 C.F.R. § 778.1. 6                 resulting in $8,958.56 in unpaid minimum
Plaintiff alleges Defendants paid him a                       wages ($2.92 X 59 hours X 52 weeks). From
weekly fixed rate of $300. (Compl. ¶ 25) (Pl.                 December 31, 2014, through December 30,
Decl. ¶ 10). Thus, Plaintiff’s regular rate for               2015 (“Pay Period 3”), Plaintiff was paid
all relevant times of employment was $5.08                    $3.67 below the hourly minimum wage rate
($300/59 hours). (Compl. ¶¶ 22, 25).                          ($8.75 - $5.08). During this time period,
                                                              Plaintiff recounts a gap in his employment for
    2. Unpaid Minimum Wages                                   approximately 1.5 months. (Pl. Decl. ¶ 3).
        The federal minimum wage does not                     For the 45.5 weeks Plaintiff worked during
preempt the state minimum wage. See 29                        this time period, Plaintiff is owed $9,852.12
U.S.C. § 218(a). A plaintiff may recover                      ($3.67 X 59 hours X 45.5 weeks). From
under whatever statute provides the highest                   December 31, 2015, through December 30,
measure of damages. Wicaksono v. XYZ 48                       2016 (“Pay Period 4”), Plaintiff was paid
Corp., No. 10-CV-3635 (LAK) (JCF), 2011                       $3.92 below the minimum hourly wage rate
WL 2022644, at *3 (S.D.N.Y. May 2, 2011),                     ($9.00-$5.08), resulting in $12,026.56 in
adopted by, 2011 WL 2038973 (S.D.N.Y.                         unpaid minimum wages ($3.92 X 59 hours X
May 24, 2011). Plaintiff was entitled to the                  52 weeks). Lastly, from December 31, 2016,
following minimum wages under state and                       through August 27, 2017 (“Pay Period 5”),
federal law: $7.25 from March 28, 2012, until                 Plaintiff was paid $5.92 below the minimum
December 30, 2013; $8.00 from December                        wage per hour ($11.00 - $5.08). For this
31, 2013, until December 30, 2014; $8.75                      period, he is owed $11,875.52 ($5.92 X 59
from December 31, 2014, until December 30,                    hours X 34 weeks). Consequently, I
2015; $9.00 from December 31, 2015, until                     respectfully recommend that Plaintiff be
December 30, 2016; and $11.00 from                            awarded a sum of $54,427.51 in unpaid
December 31, 2016, until December 30,                         minimum wage compensation.
2017. 29 U.S.C. § 206(a)(1)(c); N.Y. Lab.                         3. Unpaid Overtime Compensation
Law § 652 (1).
                                                                     Overtime compensation under the
        Applying Plaintiff’s regular rate of                  FLSA is 1.5 times the regular rate of pay for
$5.08 per hour demonstrates that Plaintiff                    each hour worked in excess of forty hours per
was paid below the minimum wage rate                          week. 29 U.S.C. § 207(a)(1). The NYLL
during his entire employment. From March                      incorporates and restates the FLSA’s
28, 2012, through December 30, 2015 (“Pay                     requirements, such that the analysis of
Period 1”), Plaintiff was paid $2.17 below the                overtime claims under the NYLL is generally
hourly minimum wage rate ($7.25 – $5.08).                     the same as under the FLSA. See N.Y. COMP.
For this period, he is owed $11,714.75 under                  CODES R. & REGS. tit. 12 § 142–2.2.
the FLSA ($2.17 an hour X 59 hours per
week X 91.5 weeks). From December 31,                                Here, Plaintiff sufficiently alleges
2013, through December 30, 2014 (“Pay                         that Defendants did not pay him overtime
Period 2”), Plaintiff was paid $2.92 below the                compensation for 19 hours worked per week
hourly minimum wage rate ($8.00 – $5.08),                     (59 hours – 40 hours). (Compl. ¶ 28).

6
  New York’s Hospitality Wage Order regular rate of           ¶¶ 2, 36); Lundy v. Catholic Health System of Long
pay calculation does not apply, because Plaintiff has         Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013) (citing
merely categorized his employment duties as a                 Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173
“sandwich-man,” which is insufficient pleading for the        L.Ed.2d 868 (2009)).
Court to establish that he works within the hospitality
industry. 12 NYCRR § 146-3.1, §146-3.5(b) (Compl.

                                                          4
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 5 of 9 PageID #: 86



Plaintiff’s overtime premium during Pay                        below the statutory minimum wage rate.
Period 1 should have been $3.63 ($7.25 / 2)                    (Compl. ¶ 26). For Pay Period 1, Plaintiff is
per hour. 7 Thus, Plaintiff is entitled to                     entitled to $1,326.75 in spread-of-hours
$6,310.76 in overtime compensation for this                    compensation ($7.25 per hour X 2 days X
period (19 hours X $3.63 X 91.5 weeks).                        91.5 weeks). For Pay Period 2, Plaintiff is
Plaintiff’s overtime premium during Pay                        entitled to $832.00 in spread -of-hours
Period 2 should have been $4.00, thus                          compensation ($8.00 X 2 days X 52 weeks).
entitling Plaintiff to $3,952.00 in overtime                   During Pay Period 3, Plaintiff should have
compensation (19 hours X $4.00 X 52                            been paid $796.25 in spread-of-hours
weeks). Plaintiff’s overtime premium during                    compensation ($8.75 X 2 days X 45.5
Pay Period 3 should have been $4.38,                           weeks), and during Pay Period 4, $936.00 in
resulting in $3,786.51 in unpaid overtime                      spread-of-hours wages ($9.00 X 2 days X 52
compensation (19 hours X $4.38 X 45.5                          weeks). For Pay Period 5, Plaintiff is entitled
weeks). Plaintiff’s overtime premium during                    to $748 in spread-of-hours compensation
Pay Period 4 should have been $4.50. Thus,                     ($11.00 X 2 days X 34 weeks). In sum,
Plaintiff is entitled to $4,446.00 in unpaid                   Plaintiff is entitled to $4,639.00 in spread-of-
overtime compensation (19 hours X $4.50 X                      hours compensation as a result of
52 weeks). During Pay Period 5, Plaintiff’s                    Defendants’ violations of N.Y. Comp. Codes
overtime premium should have been $5.50,                       R. & Regs. tit. 12, § 142–2.2.
entitling him to $3,553.00 in unpaid overtime
compensation (19 hours X $5.50 X 34                                    B. Wage Theft Prevention Act
weeks). In sum, I respectfully recommend                               The New York Wage Theft
that Plaintiff be awarded a total of $10,262.76                Prevention Act, effective April 9, 2011, and
in unpaid overtime wages.                                      further amended on February 27, 2015,
    4. Spread of Hours Compensation                            requires that every employer provide
                                                               employees at the time of hiring a notice
        The NYLL’s spread-of -hours                            containing information on rates of pay. N.Y.
provision requires employers to pay                            LAB. LAW § 195(1); see Guaman v. Krill
employees working shifts of ten or more                        Contracting, No. 14-CV-4242 (FB) (RER),
hours one additional hour of pay at the                        2015 WL 3620364, at **8–9 (E.D.N.Y. June
minimum statutory wage rate. N.Y. COMP.                        9, 2015). All employers must also obtain “a
CODES R. & REGS. tit 12, § 142–2.4. Only                       signed and dated written acknowledgement
employees making the minimum wage rate,                        of receipt of this notice.” Id. Plaintiff is not
or less, are eligible for spread -of-hours                     entitled to recover under Section 195(1) of
compensation. Sosnowy v. A. Perri Farms,                       the NYLL because Defendant hired Plaintiff
Inc., 764 F. Supp. 2d 457, 473–74 (E.D.N.Y.                    before the Section’s enactment. NYLL §
Feb. 10, 2011).                                                195(1) (eff. Apr. 9, 2011) (Compl. ¶¶ 16, 61).
        Plaintiff alleges he worked 14 hours                           Plaintiff also alleges Defendants
on Saturdays and 12 hours on Sundays during                    violated the NYLL § 195(3), effective April
the time periods at issue. (Compl. ¶ 21).                      9, 2011, which requires employers to provide
Plaintiff’s regular rate of pay was always                     employees with a written statement of wages

7
  Because I recommend that Plaintiff should receive            hours he worked (19 hours/week). See Galicia v. 63-
minimum wage compensation for all hours worked (59             68 Diner Corp., No. 13-CV-03689 (PKC), 2015 WL
hours/week), Plaintiff is only entitled to one-half time       1469279, at *4 (E.D.N.Y. March 30, 2015).
in unpaid overtime compensation for the overtime

                                                           5
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 6 of 9 PageID #: 87



every pay period. Employees who do not                      628 (SJ) (RER), 2016 WL 4124304, at *4
receive a copy of this written statement may                (E.D.N.Y. July 5, 2016); Charvac v. M&T
recover $250 per work day in statutory                      Project Managers of New York, Inc., No. 12-
damages, up to a maximum of $5,000. N.Y.                    CV-5637 (CBA) (RER), 2015 WL 5475531,
LAB. LAW § 198(1–d) (effective February 27,                 at *6 (E.D.N.Y. June 17, 2015). Instead,
2015). 8                                                    courts should award liquidated damages
                                                            under the statute that provides the greater
        Plaintiff claims he never received                  recovery. N.Y. LAB. LAW § 198(1–a). The
Section 195(3) statements from Defendants.                  NYLL applies to Plaintiff’s claims because
(Compl. ¶ 31). Since Plaintiff was employed                 the NYLL’s statute of limitations enables
after April 9, 2011, I respectfully recommend               Plaintiff to recover liquidated damages for all
that Plaintiff be awarded $5,000 in damages                 claims during all Pay Periods.
for Defendants’ violations of Section 195(3),
which provides the maximum recovery under                           An employee can recover liquidated
the statute for the entire period of his                    damages equal to the amount owed for
employment.                                                 unpaid wages under the NYLL, unless “the
                                                            employer proves a good faith basis for
        C. Liquidated Damages                               believing that its underpayment of wages was
        Plaintiff also seeks an award of                    in compliance with the law.” N.Y. LAB. LAW
liquidated damages under the FLSA and the                   § 198(1–a). Since Defendants failed to
NYLL. Both statutes provide for a liquidated                answer the Complaint or respond to this
damages award of 100% of actual damages.                    motion, and default judgment has been
See 29 U.S.C. §216(b); N.Y. LAB. LAW                        entered against them, the failure to pay
§198(1–a). In keeping with the prevailing                   Plaintiff is deemed willful. See Herrera,
view of this Circuit and other decisions of this            2015 WL 1529653, at *12 (citing Blue v.
Court, a plaintiff may not recover liquidated               Finest Guard Services, Inc., No. 09-CV-133
damages under both the NYLL and the                         (ARR) (CLP), 2010 WL 2927398, at *11
FLSA. Chowdhury v. Hamza Express Food                       (E.D.N.Y. June 24, 2010)). Plaintiff is
Corp., 666 Fed. Appx. 59, 61 (2d Cir. 2016)                 therefore entitled to 100% of his damages for
(summary disposition) (“the NYLL and                        minimum wage ($16,021.23), overtime
FLSA liquidated damages provisions are                      ($10,262.76),         and      spread-of-hour
identical in all material respects, serve the               ($4,639.00) violations under the NYLL. N.Y.
same functions, and redress the same                        Lab. Law § 198(1–a). Accordingly, I
injuries….[W]e interpret the New York                       respectfully recommend that Plaintiff be
statute’s provision for liquidated damages as               awarded $33,094.82 in liquidated damages. 9
satisfied by a similar award of liquidated
damages under the federal statute.”); see also
Sajvin v. Singh Farm Corporation, No. 17-
CV-4032 (RER) (AMD), 2018 WL 4214335,
at *7 (E.D.N.Y. Aug. 13, 2018); Zhang v. Red                        D. Interest
Mountain Noodle House, Inc., No. 15-CV-

8
  Section 195(3) of the NYLL originally permitted
employees to recover $100 per week in statutory             9
                                                             Plaintiff is not entitled to liquidated damages for
damages, with a maximum amount of $2,500. The               monies awarded under the Wage Theft Prevention
Section was amended on February 27, 2015, to award          Act. See N.Y. Lab. Law § 198(1-d).
$250 per workday, with a cap of $5,000 for violations
of the provision. N.Y. LAB. LAW § 198(1–d).

                                                        6
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 7 of 9 PageID #: 88



     1. Prejudgment Interest                                 Treasury yield … for the calendar week
                                                             preceding the date of judgment”).
        Plaintiff also seeks prejudgment                     Accordingly, I respectfully recommend that
interest on all compensatory damages.                        Plaintiff be awarded post-judgment interest,
(Compl. ¶¶ 37, 43). The NYLL allows courts                   to be calculated from the date the Clerk of
to award plaintiffs prejudgment interest at an               Court enters judgment, until the date of
interest rate of 9% per annum, in addition to                payment.
a liquidated damages award. N.Y. LAB. LAW
§ 198(1–a); Espinoza v. Industrial Glass &                      3. Attorneys’ Fees
Mirror, Inc., No. 16-CV-64 (ARR) (RER),
2016 WL 7650592, at *6 (E.D.N.Y. Nov. 30,                            Plaintiff seeks reasonable attorneys'
2016). To determine the date from which to                   fees and costs, which he is entitled to recover
award prejudgment interest, courts generally                 under both the FLSA and NYLL. See 29
select the median date between when the                      U.S.C. § 216(b); N.Y. LAB. LAW § 663(1). In
action was filed and the earliest date on which              the Second Circuit, the prevailing party can
the cause of action existed. Id. at *6                       recover a “presumptively reasonable fee,”
(collecting cases). Thus, the median                         Hensley v. Eckerhart, 461 U.S. 424, 433, 103
applicable date for Plaintiff’s interest to                  S.Ct. 1933, 76 L.Ed.2d 40 (1983). This fee is
accrue on is March 28, 2015.                                 calculated by multiplying the hours counsel
                                                             reasonably spent on the litigation by a
        Since the Court has recommended                      “reasonably hourly rate,” which is based on
that Plaintiff receive compensatory damages,                 the “prevailing [hourly rate] in the
he should receive prejudgment interest on the                community … where the district court sits.”
sum of unpaid minimum wages, unpaid                          Simmons v. N.Y. City Transit Auth., 575 F.3d
overtime compensation, and unpaid spread-                    170, 174 (2d Cir. 2009); Arbor Hill
of-hours pay. 10 As such, I respectfully                     Concerned Citizens Neighborhood Ass’n v.
recommend that Plaintiff be awarded pre-                     County of Albany and Albany County Bd. Of
judgment interest on $33,094.82, which                       Elections, 522 F.3d 182, 190 (2d Cir. 2008);
amounts to $8.16 per diem ((9% / 365 days)                   E. Sav. Bank FSB v. Strez, No. 11-cv-1543
X $33,094.82), from March 28, 2015,                          (ENV) (LB), 2013 WL 6834806, at *4
through entry of judgment.                                   (E.D.N.Y. Dec. 20, 2013).
     2. Post-judgment Interest                                      a.      Reasonable Hourly Rate
        In the Second Circuit, a post-                                In order to determine the reasonable
judgment interest award is “mandatory” and                   hourly rate in a community, courts examine
plaintiffs are entitled to the post-judgment                 the “prevailing [rates] … for similar services
interest rate provided by Section 1961 as a                  of lawyers of reasonably comparable skill,
matter of right. Id. at *7 (citing Herrera, 2015             experience, and reputation” practicing in the
WL 1529653, at *12 (internal citations                       area. Blum v. Stenson, 465 U.S. 886, 896 n.11
omitted)); see 28 U.S.C. § 1961 (a)                          (1984); see also Simmons 575 F.3d 170.
(providing that post-judgment interest rates                 Courts receive guidance from (1) rates
are calculated “from the date of the entry of                awarded in prior cases; (2) its own
judgment at [the federal] rate equal to the                  knowledge of hourly rates charged in the
weekly average 1 year constant maturity                      district; and (3) evidence submitted by the

10
  Plaintiff is not entitled to prejudgment interest on
monies awarded under the Wage Theft Prevention
Act. See N.Y. Lab. Law §§ 195(3).

                                                         7
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 8 of 9 PageID #: 89



parties. See Farbotko v. Clinton Cnty. of N.Y.,       several years, Samuel has handled over 180
433 F.3d 204, 209 (2d Cir. 2005). “[T]he              wage-and-hour cases. Id. Cohen has
nature of representation and type of work             practiced law since 2015, almost exclusively
involved in a case are critical ingredients in        in wage-and-hour cases. Id. ¶ 28. She has
determining the ‘reasonable’ hourly rate.”            been licensed to practice law in New York
Arbor       Hill     Concerned        Citizens        since 2016. Id.
Neighborhood Ass’n, 522 F.3d at 184, n.2.
                                                              Recent decisions in this District have
        The party seeking reimbursement of            found that $300.00–$400.00 per hour is the
attorney’s fees bears the burden of                   reasonable range for partners in typical FLSA
establishing that the hourly rates requested          cases, and $100.00–$150.00 per hour is
are reasonable. See generally N.Y.S. Ass’n for        reasonable for junior associates. See, e.g.,
Retarded Children, Inc. v. Carey, 711 F.2d            Alvarez v. Sterling Portfolio Investment, LP,
1136, 1148 (2d Cir. 1983). Contemporaneous            No. 16-CV-5337 (CBA) (VMS), 2017 WL
time records that include “the date, the hours        8790990, at *8 (E.D.N.Y. Dec. 13, 2017)
expended, and the nature of the work done”            (collecting cases). In light of Samuel’s 25
must accompany the party’s request for                years of experience, I respectfully
attorney fee reimbursement to establish that          recommend that the Court award Samuel his
the standard of reasonableness has been met.          requested rate of $400, which is within the
Koon Chun Hing Kee Soy & Sauce Factory,               range lawyers with similar experience,
Ltd. v. Kun Fung USA Trading Co. Inc., No.            expertise, and reputation in this District
07-CV-2568 (JG) (SMG), 2012 WL                        charge. Id. In light of the prevailing rates for
1414872, at *10 (E.D.N.Y. Jan. 20, 2012)              junior associates in this district, and the
(quoting Carey, 711 F.2d at 1148).                    relatively straightforward nature of this case,
                                                      I respectfully recommend reducing Cohen’s
        This       action      is    relatively       hourly rate to $150 per hour. See, e.g., Flores
straightforward,        especially     because        v. Food Express Rego Park, Inc., No. 15-CV-
Defendants defaulted. See Encalada v.                 1410 (KAM) (SMG), 2016 WL 386042, at *3
Baybridge Enters. Ltd., No. 14-CV-3113                (E.D.N.Y. Feb. 1, 2016) (junior associates
(BMC), 2014 WL 4374495, at *2 (E.D.N.Y.               “generally command $100 to $150 per
Sept. 2, 2014), affirmed by, 612 F. App’x 54          hour”).
(2d Cir. Sept. 9, 2015) (noting that “although
[t]here are some relatively few, FLSA cases                  b.      Reasonable Hours Expended
that raise complex issues…the majority of
caes…could hardly be simpler”). Plaintiff                     The second component in calculating
has submitted contemporaneous billing                 attorneys’ fees is determining the reasonable
records for his counsel’s hours, along with a         number of hours expended on the litigation.
declaration from counsel detailing counsel’s          Courts should “exclude excessive, redundant
qualifications. (See Dkt. No. 13). Plaintiff          or otherwise unnecessary hours.” Quarantino
seeks $400.00 per hour for Samuel, a partner          v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir.
at Samuel & Stein, and $225 for Ruchama L.            1999). Plaintiffs may support their claims for
Cohen (“Cohen”), an associate at Samuel &             reasonable       hours     by      submitting
Stein. (See Dkt. No. 13, Declaration of               documentation detailing “the date, the hours
Michael Samuel (“Samuel Decl.”) ¶¶ 26–29).            expended, and the nature of the work done.”
Samuel is a founding partner of Samuel &              Carey, 711 F.2d at 1148.
Stein and has been licensed to practice law in               Plaintiff’s submissions establish the
New York since 1994. Id. ¶ 26. Over the last          reasonableness of the 6.1 hours expended on

                                                  8
Case 1:18-cv-01891-AMD-RER Document 15 Filed 01/28/19 Page 9 of 9 PageID #: 90



his litigation. Plaintiff seeks 2.7 hours for Mr.                     CONCLUSION
Samuel and 3.4 hours for Cohen. (Samuel
Decl. ¶ 30). Plaintiff also submits time                        For the reasons set forth above, I
records demonstrating a reasonable amount               respectfully recommend that: (1) the Court
of time expended on litigation tasks. Id.               grant Plaintiff’s motion for a default
Accordingly, I respectfully recommend that              judgment against Best Grocery and Alfredo
Plaintiff be awarded $1,590.00 in attorneys’            Duran, jointly and severally; (2) the Court
fees, consisting of $1,080.00 for Samuel’s              award Plaintiff damages totaling $71,189.63,
fees ($400 X 2.7 hours) and $510 for Cohen’s            consisting of $16,021.23 in unpaid minimum
fees ($150 X 3.4 hours).                                wage, $10,262.76 in unpaid overtime
                                                        compensation, $4,639.00 in spread of hours
    c. Costs and Fees                                   compensation, $33,094.82 in liquidated
                                                        damages, and $5,000 in statutory damages,
        Plaintiff also seeks to recover $549 in         plus pre- and post-judgment interest; (3) the
costs, consisting of $400 for the court filing          Court award Plaintiff attorneys’ fees and
fee, and $149 for the service fee. “Costs               costs.
relating to filing fees, process servers,
postage, and photocopying are ordinarily                         Plaintiff’s counsel is hereby directed
recoverable.” Teamsters Local 814 Welfare               to serve copies of this Report and
Fund v. Dahill Moving & Storage Co., 545 F.             Recommendation upon Defendants by
Supp. 2d 260, 269 (E.D.N.Y. 2008) (citing               regular and certified mail and to file proof of
Tips Exports, Inc. v. Music Mahal, Inc., No.            service with the Clerk of the Court. Any
01-CV-5412 (SJF) (VVP), 2007 WL 952036,                 objections to the recommendations made in
at *11 (E.D.N.Y. Mar. 27, 2007)). Plaintiff             this Report must be filed with the Clerk of the
has submitted sufficient documentary                    Court and the Honorable Ann M. Donnelly
evidence for these costs. (Dkt. No. 13 Exh. E           within fourteen (14) days of receipt hereof.
(“Service Invoice”)); See Tacuri v. Nithun              Failure to file timely objections waives the
Construction Co., No. 14-CV-2908 (CBA)                  right to appeal the District Court’s Order. See
(RER), 2015 WL 790060, at *14 (E.D.N.Y.                 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
Feb. 24, 2015) (noting that a court can take            Small v. Sec’y of Health & Human Servs.,
judicial notice of the court’s filing fee and           892 F.2d 15, 16 (2d Cir. 1989).
award it without Plaintiff having submitted
supporting      evidence).      Therefore,    I                SO ORDERED.
respectfully recommend that Plaintiff be                       Ramon E. Reyes, Jr.
awarded the full $549 he seeks in costs.
                                                               RAMON E. REYES, JR.
                                                               United States Magistrate Judge
                                                               Dated: January 28, 2019
                                                               Brooklyn, New York




                                                    9
